FILED
                            NOT FOR PUBLICATION                             SEP 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICHARD B. GOODIN,                               No. 14-17226

               Plaintiff-Appellant,              D.C. No. 1:07-cv-00074-DAE-
                                                 BMK
 v.

FIDELITY NATIONAL TITLE                          MEMORANDUM*
INSURANCE COMPANY, a California
corporation,

               Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Richard B. Goodin appeals pro se from the district court’s order denying his

motion to alter or amend the judgment dismissing without prejudice his diversity

action, and his motion for reconsideration of that denial. We review for an abuse

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the district court’s denial of motions to alter or amend and for

reconsideration. Garamendi v. Henin, 683 F.3d 1069, 1077 (9th Cir. 2012) (Fed.

R. Civ. P. 60(a)); Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d

1255, 1262 (9th Cir. 1993) (Fed. R. Civ. P. 59 and 60(b)). We affirm.

      The district court did not abuse its discretion by denying Goodin’s motion to

alter or amend the district court’s judgment or his motion for reconsideration of the

denial of that motion because Goodin failed to demonstrate any basis for relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or., 5 F.3d at 1263 (setting forth grounds

for relief from judgment under Rules 59 and 60(b) of the Federal Rules of Civil

Procedure); Blanton v. Anzalone, 813 F.2d 1574, 1577 (9th Cir. 1987) (setting

forth grounds for relief under Rule 60(a)).

      We do not consider Goodin’s contentions regarding his prior appeal. See

Goodin v. Fid. Nat’l Title Ins. Co., 370 F. App’x 789 (9th Cir. 2010).

      All pending motions are denied.

      AFFIRMED.




                                           2                                     14-17226